department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release date date date uniform issue list dollar_figure dollar_figure dollar_figure legend o i d i m i - i a i x i k i s z i o i v i d m o i b ' e f dear we have considered your ruling_request dated date in which you requested certain rulings related to a proposed transaction in the manner and for the purposes described below statement of facts x was established in aa and is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a private_foundation within the meaning of sec_509 of the code following the deaths of a and his wife the trustees of x were c an employee of a and d a relative of a on cc c and d signed an m to move the situs of the x for administration and for all other purposes from the state of j to the state of k on dd y was incorporated by c and d as a k nonprofit corporation on ee the y received a determination_letter from the internal_revenue_service that it is exempt from federal income taxes under sec_501 of the code and is a private_foundation within the meaning of sec_509 on ff c as managing trustee of x and as a director of the y and d as a director of y executed an n which authorized the x to transfer all of its assets to y prior to the transfer x obtained a ruling from the internal_revenue_service that the transfer met the requirements of b of the code on qq the y accepted receipt of all of the assets of the x as c and d resigned from their roles as trustees the j court appointed e as trustee of the x in order to protect the trust property for the benefit and interest of the beneficiaries the j court instructed e to undertake to secure recognition by the service of the x’s status as an organization described in sec_901 the internal_revenue_service confirmed that the x is an organization exempt from federal_income_tax pursuant to sec_501 and is a private_foundation pursuant to sec_509 subsequent litigation involving x and y and conflicting judicial orders kept the assets intact awaiting an ultimate decision by the courts or the parties as to the proper persons to own and control the use of the assets the parties to the litigation including the attorneys general of j and k have entered into a settlement agreement and the j and k courts have approved the settlement agreement as a result of the judicially-approved settlement agreement the assets will be allocated between x and y assets valued at a the settlement allocation will be under the control of x the balance of the assets will be under the control of y judicial approval was granted for a partial allocation of b to x subject_to return if the rulings requested are not granted the remaining allocation of c to the x will take place upon the issuance by the internal_revenue_service of favorable rulings requested by x and y x and y have represented that the distribution will not consist of ownership interests in any s they have further represented that there is no limitation or material restrictions on the use of the distributions by x except for certain charitable pledges within the purposes of x which have been assumed by x as part of the settlement agreement rulings requested you have requested the following rulings the distribution of a from y to x will not jeopardize the tax-exempt status of either the x or y under sec_501 of the internal_revenue_code the distribution of a is not a transfer of assets within the meaning of sec_507 of the code and the distribution of a from y to x will not result in the imposition of excise_taxes under sec_4941 sec_4942 sec_4943 sec_4944 or sec_4945 of the code law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax for organizations organized and operated exclusively for religious charitable scientific and educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more exempt purposes specified in sec_501 revrul_67_149 1967_1_cb_133 provides that an organization that makes distributions to organizations described in sec_501 c of the code is furthering exclusively exempt purposes within the meaning of sec_501 sec_509 of the code provides that the term private_foundation includes organizations described in sec_501 other than organizations described in sec_509 or sec_507 of the code provides that the status of any organization as a private_foundation shall be terminated only if it notifies the secretary of its intent to accomplish a termination or there have been either willful repeated acts or failures to act or a willful flagrant act or failure to act giving rise to chapter liability for tax and the secretary notifies such organization that it is liable for the tax imposed by subsection c and either such organization pays the tax or pays any portion not abated under subsection g sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_1_507-1 of the foundation and similar excise_taxes regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 of the code apply excise_taxes to certain transactions involving private_foundations including taxes on self-dealing failure to distribute income excess_business_holdings jeopardizing investments and taxable_expenditures rationale since the distribution of assets from y a sec_501 organization to x as provided by revrul_67_149 supra a distribution from one charitable_organization to another is an activity that furthers exempt purposes within the meaning of sec_501 of the code another sec_501 organization is without restriction that could limit the ability of x to accomplish its purposes and is undertaken as part of a judicially-approved settlement for which the attorneys general of both states are in agreement the distribution from y to x is consistent with the charitable purposes for which these organizations were formed and will not adversely affect their tax-exempt status the judicially-approved settlement for which the attorneys general of both states are in agreement provides effectively that in exchange for x and y ceding certain of their interest in the assets currently held by y there will be a distribution of a to x this distribution from y to x is more in the nature of a restoration of funds to x rather than a transfer of funds from one private_foundation to another foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization for purposes of sec_507 of the code having concluded that the distribution will not adversely affect the tax-exempt status of x or y and that it does not constitute a transfer of assets under sec_507 we can find no basis to apply the excise_tax provisions under sec_4941 sec_4942 sec_4943 sec_4944 or sec_4945 to the distribution undertaken pursuant to the judicially-approved settlement holdings accordingly based on the information submitted we rule that the distribution of a from y to x pursuant to the settlement agreement is consistent with the charitable purposes for which these organizations were formed and it will not adversely affect the tax-exempt status of x or y the distributions are not a transfer of assets for which transferee_liability applies under sec_507 of the code the distribution of a from y to x will not result in the imposition of excise_taxes under sec_4941 sec_4942 sec_4943 sec_4944 or sec_4945 of the code we express no opinion as to whether any other transactions or activities would jeopardize your tax-exempt status or result in the imposition of excise_taxes applicable to private_foundations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber acting manager exempt_organizations technical group enclosure notice
